89 F.3d 841
78 A.F.T.R.2d 96-5177, 96-1 USTC  P 50,309,Pens. Plan Guide P 23921J
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.STEEL BALLS, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 95-3431.
United States Court of Appeals, Eighth Circuit.
Submitted June 5, 1996.Filed June 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Steel Balls, Inc. appeals from the tax court's1 decision upholding the Commissioner of Internal Revenue's determination that Steel Balls, Inc.'s employee stock ownership plan did not meet the requirements for qualification, and accordingly that its employee stock ownership trust was not exempt from income tax, in each of its taxable years ending April 30 of 1987 through 1989.   Having carefully reviewed the parties' briefs and submissions, we conclude the judgment of the tax court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Arnold Raum, United States Tax Court Judge